Case 4:20-cv-02948 Document 1-6 Filed on 08/21/20 in TXSD Page 1 of 4




            EXHIBIT E
      Case 4:20-cv-02948 Document 1-6 Filed on 08/21/20 in TXSD Page 2 of 4                  3/5/2020 3:56 PM
                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                      Envelope No. 41426073
                                                                                             By: Joshua Bovell
                                                                                      Filed: 3/5/2020 3:56 PM

                            CAUSE NO. 2019-34964


BILLY JOHNSON,                         §    IN THE DISTRICT COURT
                                       §
               Plaintiff,              §
                                       §
vs.                                    §    OF HARRIS COUNTY, TEXAS
                                       §
SAN JACINTO COLLEGE                    §
                                       §
              Defendant,               §    215TH JUDICIAL DISTRICT

           MOTION TO WITHDRAW AND SUBSTITUTION OF COUNSEL

To the Honorable Justice of Said Court:

       Comes now, Michelle Mishoe Miller, attorney of record for Plaintiff Billy
Johnson, in the above entitled and numbered appeal, who files this Motion to
Withdraw as Plaintiff’s attorney and Substitution of Counsel for attorney Amanda
Hernandez, and for such motion would respectfully show the Court the following:
       Billy Johnson has been communicated with in person regarding this Motion.

He can be reached at P.O. Box 368, Edna, Texas 77957. His telephone number is:

(281) 691-3664. His email address is: billy1947j@gmail.com.

       Plaintiff is unopposed to this Motion. Attorney Amanda Hernandez will

substitute as Billy Johnson’s counsel. Billy Johnson has agreed to this substitution

of counsel.

       Attorney Michelle Mishoe Miller is in agreement with this substitution.

Attorney Amanda Hernandez was Of-Counsel in Ms. Miller’s law firm and is well
    Case 4:20-cv-02948 Document 1-6 Filed on 08/21/20 in TXSD Page 3 of 4




aware of the facts and issues in this case. She is fully able to handle this matter

and is a capable and professional attorney.

      The following settings remain:

      Discovery deadline:                     6/1/2020

      Alternative Dispute deadline:           7/6/2020

      Dispositive Motions deadline:           8/3/2020

      Trial setting:                          9/14/2020

                                      PRAYER

      Wherefore, it is respectfully requested that the undersigned counsel be

granted permission to withdraw as attorney of record for Plaintiff Billy Johnson

and attorney Amanda Hernandez be substituted as his counsel.


                                       Respectfully Submitted,


                                       MISHOE MILLER LAW, PLLC

                                       /s/ Michelle Mishoe Miller
                                       Michelle Mishoe Miller
                                       State Bar No. 24044991
                                       4309 Yoakum Blvd.
                                       Houston, TX 77006
                                       Tel: 713-409-2719
                                       Fax: 832-550-2073
                                       Email: michelle.miller@mishoemillerlaw.com
                                       Attorney for Plaintiff
     Case 4:20-cv-02948 Document 1-6 Filed on 08/21/20 in TXSD Page 4 of 4




                            CERTIFICATE OF SERVICE

        I certify that on March 5, 2020, a true and correct copy of this Motion to Withdraw and
Substitution of Counsel has been forwarded to counsel of record for Defendant via electronic
mail, facsimile, and/or U.S Mail.

THOMPSON &HORTON LLP
Christopher B. Gilbert
3200 Southwest Freeway, Suite 2000
Houston, Texas 77027
Telephone: (713) 554-6767
Facsimile: (713) 583-8884.
ATTORNEYS FOR DEFENDANT

                                                   /s/ Michelle Mishoe Miller
                                                   Michelle Mishoe Miller


                            CERTIFICATE OF CONFERENCE

I certify that this Motion has been discussed with opposing counsel. Counsel for Defendant San
Jacinto College, is unopposed to this Motion.


                                            By: /s/ Michelle Miller
                                               Michelle Mishoe Miller
